 
GENERAL SECURITY AGREEMENT


THIS SECURITY AGREEMENT is made as of the 17th day of November, 2008


BETWEEN:


Sinobiomed Inc., a body corporate, incorporated under the laws of the State of
Delaware, having an address for purposes of this agreement of c/o Devlin Jensen,
Suite 2550, 555 West Hastings Street, Vancouver, British Columbia, V6B 4N5,
Canada


(the "Debtor")

AND:
R. Douglas Smith, Chartered Accountant, of 10571 Aintree Crescent, Richmond,
British Columbia, V7A 3V2, Canada


(the "Secured Party")


1. SECURITY INTEREST


1.1 For valuable consideration and as continuing security for the payment and
performance of the obligations referred to in Clause 3 hereof, the Debtor,
subject to the exceptions set out in Clause 2, hereby mortgages, charges,
assigns and transfers to the Secured Party, and grants to the Secured Party a
continuing, specific and fixed security interest in all the Debtor's right,
title and interest in and to all presently owned or held and after acquired or
held personal property, assets, rights and undertakings of the Debtor (other
than real property), of whatever nature or kind and wheresoever situate and all
proceeds thereof and therefrom (all of which is hereinafter collectively called
the "Collateral") including, without limiting the generality of the foregoing:


 
(a)
Equipment



 
All equipment, including, without limiting the generality of the foregoing,
machinery, tools, fixtures, furniture, furnishings, chattels, motor vehicles,
vessels and other tangible personal property that is not Inventory (as defined
below), and all parts, components, attachments, accessories, accessions,
replacements, substitutions, additions and  improvements to any of the foregoing
(all of which is hereinafter collectively called the "Equipment"),



 
(b)
Inventory



All inventory, including, without limiting the generality of the foregoing,
goods acquired or held for sale or lease or furnished or to be furnished under
contracts of rental or service, all raw materials, goods in process, finished
goods, returned goods, repossessed goods, and all packaging materials, supplies
and containers relating to or used or consumed in connection with any of the
foregoing (all of which is hereinafter collectively called the "Inventory"),


 
(c)
Accounts



 
All debts, accounts, demands, claims, monies and choses in action which now are,
or which may at any time hereafter be, due or owing to or owned by the Debtor
and all books, records, documents, papers and electronically recorded data
recording, evidencing or relating to the said debts, accounts, claims, monies
and choses in action or any part thereof (all of which is hereinafter
collectively called the "Accounts"),

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Intangibles



All contractual rights, licenses, goodwill, patents, trade-marks, trade names,
copyrights and other intellectual property of the Debtor, all other choses in
action of the Debtor of every kind which now are, or which may at any time
hereafter be, due or owing to or owned by the Debtor, and all other intangible
property of the Debtor that is not Accounts, chattel paper, instruments,
documents of title, securities or money (all of which is hereinafter
collectively called the "Intangibles"),


 
(e)
Other Personal Property



 
All documents of title, chattel paper, instruments, securities and money, and
all other personal property of the Debtor that are not Equipment, Inventory,
Accounts or Intangibles, and



 
(f)
Proceeds



All proceeds of the Accounts, Inventory, Equipment, Intangibles and the other
personal property described in sub-clause 1.1(e) herein, present and future,
including but not limited to all goods, intangibles, securities, documents of
title, chattel paper, instruments, money, crops or licences, as the case may be,
and all proceeds of proceeds (all of which is hereinafter collectively called
the "Proceeds").


1.2 Notwithstanding the Debtor's right to deal with the Inventory in the
ordinary course of business as provided herein, the security interests created
hereby will operate as a fixed and specific charge of all of the Collateral
presently existing, and with respect to all future Collateral, will operate as a
fixed and specific charge of such future Collateral which will attach as of the
moment the Debtor acquires any rights therein.  The security interests created
hereby are not intended as and will not be interpreted or construed as a
floating charge.


2. EXCEPTIONS


2.1 The last day of any term reserved by any lease, verbal or written, or any
agreement therefor, now held or hereafter acquired by the Debtor is hereby
excepted out of the charge hereby or by any other instrument created, but the
Debtor will assign and dispose of the same in such manner as the Secured Party
may from time to time direct in writing and, upon any sale of any such leasehold
premises by the Secured Party as provided for herein, the Secured Party will,
for the purpose of vesting the aforesaid residue of any such term in any
purchaser or any other person, firm or partnership, be entitled by deed or other
written instrument to assign to such purchaser or other person, firm or
partnership the aforesaid residue of any such term in place of the Debtor and to
vest the same freed and discharged from any obligation whatsoever respecting the
same.


2.2 There will be excluded from the security interests hereby created any
consumer goods of the Debtor.
 
 
2

--------------------------------------------------------------------------------

 


3. OBLIGATIONS SECURED


3.1 This Security Agreement and the security interests hereby created are in
addition to and not in substitution for any other security interest now or
hereafter held by the Secured Party from the Debtor or from any other person
whomsoever and will be general and continuing security for the payment of all
indebtedness and liability of the Debtor to the Secured Party (including any
interest, bonus or penalty thereon), present and future, absolute or contingent,
joint or several, direct or indirect, matured or not, extended or renewed,
wheresoever and howsoever incurred, and any ultimate balance thereof, including
all future advances and re-advances, and for the performance of all obligations,
agreements, warranties, representations, covenants and conditions of the Debtor
made pursuant to this Security Agreement or any other agreement between the
Debtor and the Secured Party all as now in effect or as hereinafter entered into
or amended (all of which indebtedness, liability, and obligations are
hereinafter collectively called the "Obligations").


3.2 The Debtor will and will be deemed to hold all proceeds separate and in
trust for the benefit of the Secured Party until all amounts owing by the Debtor
to the Secured Party have been paid in full to the Secured Party.


4. PROHIBITIONS


4.1 The Debtor Without the prior written consent of the Secured Party the Debtor
will not have power to:


 
(a)
create or permit to exist any security interest in, charge, encumbrance or lien
over, or claim against any of its property, assets, or undertakings, or



 
(a)
grant, sell, or otherwise assign its chattel paper.



5. ATTACHMENT


5.1 The Debtor agrees and acknowledges that the security interests hereby
created attach upon the execution of this Security Agreement (or in the case of
any after acquired property, upon the date of acquisition thereof), that value
has been given, and that the Debtor has, or in the case of after acquired
property will have, rights in the Collateral.


6. REPRESENTATIONS AND WARRANTIES


6.1 The Debtor, if a company or a partnership, represents and warrants that this
Security Agreement is granted in accordance with resolutions of the directors
(and of the shareholders as applicable)  or of the partners, as the case may be,
of the Debtor and all other matters and things have been done and performed so
as to authorize and make the execution and delivery of this Security Agreement,
and the performance of the Obligations, legal, valid and binding.


6.2 The Debtor represents and warrants that the Debtor lawfully owns and
possesses all presently held Collateral and has good title thereto, free from
all security interests, charges, encumbrances, liens and claims, save only the
charges or security interests, if any, shown on the Schedule hereto under "Other
Charges and Security Interests" and those consented to in writing by the Secured
Party, and the Debtor has good right and lawful authority to grant a security
interest in the Collateral as provided by this Security Agreement.


6.3 The Debtor, if a corporation, is duly incorporated, properly organized and
validly existing under the laws of Delaware and is duly registered and qualified
to do business under the laws of each and every jurisdiction in which the
character of the properties owned by it or the nature of the activities
conducted by it make such registration or qualification advisable or necessary.
 
 
3

--------------------------------------------------------------------------------

 


6.4 The following is the Debtor's chief office for service or delivery in
British Columbia:


c/o Devlin Jensen, Suite 2550, 555 West Hastings Street, Vancouver, BC, V6B 4N5.


The Debtor will not change its chief executive office or the location(s) of any
of the Collateral or the records in respect thereof without giving the Secured
Party 10 days prior written notice.


6.5 The Debtor represents and warrants that there is no action or proceeding
pending or to the knowledge of the Debtor threatened against the Debtor before
any court, administrative agency, tribunal, arbitrator, government or
governmental agency or any fact known to the Debtor and not disclosed to the
Secured Party which might involve any material adverse change in the properties,
business prospects or condition of the Debtor, or question the validity of this
Security Agreement or any other material agreement to which the Debtor is a
party (or the Debtor's ability to perform the Obligations under this Security
Agreement) and there are no outstanding judgments, writs of execution, work
orders, injunctions, or directives against the Debtor or its properties.


6.6 The Debtor represents and warrants that each debt, chattel paper and
instrument constituting Collateral is genuine and enforceable in accordance with
its terms against the party obligated to pay thereunder (the "Account Debtor").


6.7 The amount represented by the Debtor to the Secured Party from time to time
as owing by each Account Debtor or by all Account Debtors will, to the best of
the Debtor's knowledge, be the correct amount actually and unconditionally owed
by such Account Debtor or Account Debtors, save and except for normal cash
discounts where applicable and a reasonable reserve for bad debts.


7. COVENANTS OF THE DEBTOR


7.1 The Debtor covenants that at all times while this Security Agreement remains
in effect the Debtor will:


 
(a)
defend, at the Debtor's expense, the title to the Collateral for the benefit of
the Secured Party against the claims and demands of all persons (except those
persons listed in the Schedule attached hereto under "Other Charges and Security
Interests", to the extent of such charges and security interest in favour of
such persons in the Collateral listed in the Schedule) and notify the Secured
Party promptly of any claim, lien, charge, security interest or other
encumbrance made or asserted against any of the Collateral and of any suit,
action or proceeding affecting any of the Collateral,



 
(b)
fully and effectually maintain and keep maintained the security interests hereby
created valid and effective,



 
(c)
maintain the Collateral in good order, condition and repair and will not use the
Collateral in violation of this Security Agreement or any other agreement
relating to the Collateral or any policy insuring the Collateral or any
applicable statute, law, by-law, rule, regulation, court order or ordinance,



 
(d)
forthwith:

 
 
(i)
comply with all the Obligations referred to in clause 3,

 
 
(ii)
pay all amounts owing to the charge holders, if any, shown in the Schedule
hereto under "Other Charges and Security Interests" and will otherwise comply
with the terms, covenants and conditions of all such Other Charges and Security
Interests,

 
 
4

--------------------------------------------------------------------------------

 
 
 
(iii)
pay all taxes, assessments, rates, duties, levies, government fees, claims and
dues lawfully levied, assessed or imposed upon the Debtor or the Collateral when
due, unless the Debtor will in good faith contest the obligations so to pay and
in such case the Debtor will furnish such additional security to the Secured
Party as the Secured Party may require, and



 
(iv)
discharge and cause to be released all security interests, charges,
encumbrances, liens and claims which rank or could rank in priority to any
security interest created by this Security Agreement, other than the charges or
security interests, if any, shown in the Schedule hereto under "Other Charges
and Security Interests" or those consented to in writing by the Secured Party;



 
(e)
forthwith pay all actual costs, charges, expenses and legal fees and
disbursements (on an indemnity basis) which may be incurred by the Secured Party
in:



 
(i)
inspecting the Collateral,



 
(ii)
negotiating, preparing, perfecting and registering this Security Agreement and
other documents, whether or not relating to this Security Agreement,



 
(iii)
investigating title to the Collateral,



 
(iv)
taking, recovering, keeping possession of and insuring the Collateral, and



 
(v)
all other actions and proceedings taken in connection with the preservation of
the Collateral and the enforcement of this Security Agreement and of any other
security interest held by the Secured Party as security for the Obligations,



 
(f)
at the Secured Party's request at any time and from time to time execute and
deliver such further and other documents and instruments and do all acts and
things as the Secured Party in its absolute discretion requires in order to
confirm and perfect, and maintain perfection of, the security interests and
charges hereby created in favour of the Secured Party upon any of the
Collateral,



 
(g)
notify the Secured Party promptly and accurately of:

 
 
(i)
any change in the information contained herein relating to the Debtor, its name,
address, business or the Collateral,

 
 
(ii)
the details of any material acquisition or disposition of the Collateral,



 
(iii)
any material default by any Account Debtor in payment or other performance of
his, her or its obligations to the Debtor with respect to any Accounts, and



 
(iv)
the return to or repossession by the Debtor of Collateral,



 
(h)
prevent the Collateral, other than Inventory sold, leased, or otherwise disposed
of as permitted hereby, from being or becoming an accession to other property
not covered by this Security Agreement, or from being or becoming a fixture to
real property,

 
 
5

--------------------------------------------------------------------------------

 
 
 
(i)
the Secured Party or its agents will have the right to inspect the Collateral
and review and copy any and all information and data relating to the Collateral
or to any other transactions between the parties hereto wherever and however
such information and data may be stored.  In the event that the use of a
computer system is required to access such information and data, the Debtor will
allow the Secured Party the use of its computer system for such purpose and will
provide assistance in that regard.  If for any reason the said information and
data cannot be accessed and retrieved at the Debtor's premises the Secured Party
may remove the medium in which such information or data is stored from the
Debtor's premises to any other place which has a computer system that will give
the Secured Party the opportunity to retrieve, record or copy such information
and data.  The Secured Party will be entitled to reproduce and retain a copy of
any such information and data in any format whatsoever,



 
(j)
deliver to the Secured Party from time to time promptly upon request:



 
(i)
any documents of title, instruments, securities and chattel paper constituting,
representing or relating to Collateral,



 
(ii)
all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists and other writings relating to the
Collateral for the purpose of inspecting, auditing or copying the same,



 
(iii)
all financial statements prepared by or for the Debtor regarding the Debtor's
business,



 
(iv)
all policies and certificates of insurance relating to the Collateral, and



 
(v)
such information concerning the Collateral, the Debtor and the Debtor's business
and affairs as the Secured Party may require,



 
(k)
keep the Collateral at its principal place(s) of business as set out in
sub-clause 6.4 herein,



 
(l)
give immediate written notice to the Secured Party of all loss or damage to or
loss of possession of the Collateral other than by sale in the ordinary course
of the Debtor's business,



 
(m)
not carry on business under or use any name or style other than the name(s)
specified in this Security Agreement, without first informing the Secured Party
in writing, and



 
(n)
carry on and conduct business in a proper and efficient manner so as to protect
and preserve the Collateral and at all times keep accurate and complete records
of the Collateral as well as proper books of account for its business all in
accordance with the generally accepted accounting principles, consistently
applied.



7.2 The Debtor, if a company, covenants that at all times while this Security
Agreement remains in effect, without the prior written consent of the Secured
Party, it will not:


 
(a)
declare or pay any dividends,



 
(b)
purchase or redeem any of its shares or otherwise reduce its share capital,



 
(c)
guarantee any obligation, or

 
 
6

--------------------------------------------------------------------------------

 
 
 
(d)
endorse any obligation or otherwise become liable upon any note or other
obligation other than bills of exchange deposited to the bank account of the
Debtor.



8. PERFORMANCE OF OBLIGATIONS


8.1 If the Debtor fails to perform any or all the Obligations hereunder, the
Secured Party may, but will not be obliged to, perform any or all of such
Obligations without prejudice to any other rights and remedies of the Secured
Party hereunder, and any payments made and any costs, charges, expenses and
legal fees and disbursements incurred in connection therewith will be payable by
the Debtor on an indemnity basis to the Secured Party forthwith with interest
until fully paid at the highest rate borne by any of the Obligations and such
amounts will be a charge upon and security interest in the Collateral in favour
of the Secured Party prior to all claims subsequent to this Security Agreement.


9. RESTRICTIONS ON SALE OR DISPOSAL OF COLLATERAL


9.1 Except as herein provided, without the prior written consent of the Secured
Party the Debtor will not:


 
(a)
sell, lease or otherwise dispose of Collateral,



 
(b)
release, surrender or abandon possession of Collateral, or



 
(c)
move or transfer the Collateral from any location.



9.2 Provided that the Debtor is not in default under this Security Agreement, at
any time without the consent of the Secured Party the Debtor may lease, sell,
license, consign or otherwise deal with items of Inventory in the ordinary
course of its business and for the purposes of carrying on its business.


10. DEFAULT


10.1 The Debtor will be in default under this Security Agreement,  unless
expressly and specifically waived in writing by the Secured Party, in any of the
following events:


 
(a)
the Debtor makes default in payment when due of any indebtedness or liability of
the Debtor to the Secured Party or defaults in performance of any of the
Obligations whatsoever,



 
(b)
the Debtor is in breach of any term, condition, obligation or covenant to the
Secured Party, or any representation or warranty to the Secured Party is untrue,
whether or not contained in this Security Agreement,



 
(c)
the Debtor ceases or threatens to cease to carry on business,



 
(d)
the Debtor makes an assignment for the benefit of its creditors, is declared
bankrupt, makes a proposal or otherwise takes advantage of provisions for relief
under the Bankruptcy and Insolvency Act, any debtor assistance or insolvency or
similar legislation in any jurisdiction or makes an assignment or commits or
threatens to commit an act of bankruptcy,



 
(e)
a receiver, receiver and manager or receiver-manager of all or any part of the
Collateral is appointed,



 
(f)
an order of execution against the Collateral remains unsatisfied for a period of
10 days,

 
 
7

--------------------------------------------------------------------------------

 
 
 
(g)
without the prior written consent of the Secured Party, the Debtor creates or
permits to exist any charge, encumbrance or lien on or claim against or any
security interest in, any of the Collateral which ranks or could rank in
priority to or pari passu with any security interest or charge created by this
Security Agreement,



 
(h)
the holder of any other charge, encumbrance or lien on or claim against, or
security interest in, any of the Collateral does anything to enforce or realize
on such charge, encumbrance, lien, claim or security interest,



 
(i)
the Debtor makes or proposes to make a disposition of all or substantially all
of its assets,



 
(j)
if the Debtor is a company or a partnership, an order is made or an effective
resolution is passed for winding up the Debtor,



 
(k)
the Debtor, if a company, completes any reconstruction, reorganization,
amalgamation, merger or other similar arrangement with any other person,



 
(l)
the Debtor, if an individual, dies, is declared incompetent or is the subject of
the appointment of a Committee by a court of competent jurisdiction, or



 
(m)
the Secured Party in good faith believes and has commercially reasonable grounds
to believe that the prospect of payment or performance of any or all of the
Obligations is impaired or that any of the Collateral is or is about to be
placed in jeopardy.



11. ENFORCEMENT


11.1 Upon any default under this Security Agreement the Secured Party may
declare any or all of the Obligations not payable on demand to become
immediately due and payable and the security hereby constituted will immediately
become enforceable.  To enforce and realize on the security constituted by this
Security Agreement the Secured Party may take any action permitted by law or in
equity, as it may deem expedient, and in particular, without limiting the
generality of the foregoing, the Secured Party may do any of the following:


 
(a)
appoint by instrument a receiver, receiver and manager or receiver-manager (the
person so appointed is hereinafter called the "Receiver") of the Collateral,
with or without bond as the Secured Party may determine, and from time to time
in its absolute discretion remove such Receiver and  appoint another in its
stead,



 
(b)
enter upon any premises of the Debtor and take possession of the Collateral with
power to exclude the Debtor, its agents and its servants therefrom, without
becoming liable as a mortgagee in possession,



 
(c)
preserve, protect and maintain the Collateral and make such replacements thereof
and repairs and additions thereto as the Secured Party may deem advisable,



 
(d)
retain and administer the Collateral in the Secured Party's sole and unfettered
discretion, which the Debtor hereby acknowledges is commercially reasonable,



 
(e)
sell, lease or otherwise dispose of all or any part of the Collateral, whether
by public or private sale or lease or otherwise, in such manner, at such price
as can be reasonably obtained therefor and on such terms as to credit and with
such conditions of sale and stipulations as to title or conveyance or evidence
of title or otherwise as to the Secured Party may seem reasonable, provided that
if any sale is on credit the Debtor will not be entitled to be credited with the
proceeds of any such sale, lease or other disposition until the monies therefor
are actually received, and

 
 
8

--------------------------------------------------------------------------------

 
 
 
(f)
exercise any or all of the rights and remedies of a secured party under the Act.



11.2 To assist the Secured Party in the implementation of such rights and
remedies, the Debtor will, at its own risk and expense and at the Secured
Party's request, assemble and prepare for removal of such items of the
Collateral as are selected by the Secured Party and will, in the Secured Party's
sole judgment, but without prejudice to the Secured Party's right to realize on
further items of the Collateral, have a value sufficient to cover all the
Obligations.


11.3 The Secured Party will not be liable or accountable for any failure to
exercise its remedies, take possession of, seize, collect, realize, sell, lease
or otherwise dispose of or obtain payment for the Collateral and will not be
bound to institute proceedings for such purposes for the purpose of preserving
any rights of the Secured Party, the Debtor or any other person, firm, or
corporation in respect of same.


11.4 A Receiver appointed pursuant to this Security Agreement will be the agent
of the Debtor and not of the Secured Party and, to the extent permitted by law
or to such lesser extent permitted by its appointment, will have all the powers
of the Secured Party hereunder, and in addition will have power to carry on the
business of the Debtor and for such purpose from time to time to borrow money
either secured or unsecured, and if secured, by granting a security interest on
any of the Collateral; such security interest may rank before or pari passu with
or behind any security interest created by this Security Agreement, and if it
does not so specify such security interest will rank before the security
interest created by this Security Agreement.


11.5 Subject to the claims, if any, of the creditors of the Debtor ranking in
priority to this Security Agreement, all amounts realized from the disposition
of Collateral pursuant to this Security Agreement will be applied as the Secured
Party, in its absolute discretion, may direct as follows:


 
(a)
in payment of all actual costs, charges and expenses (including legal fees and
disbursements on an indemnity basis) incurred by the Secured Party in connection
with or incidental to:



 
(i)
the exercise by the Secured Party of all or any of the powers granted to it
pursuant to this Security Agreement, and



 
(i)
the appointment of the Receiver and the exercise by the Receiver of all or any
of the powers granted to it pursuant to this Security Agreement, including the
Receiver's reasonable remuneration and all outgoings properly payable by the
Receiver,



 
(b)
in or toward payment to the Secured Party of all principal and other monies
(except interest) due in respect of the Obligations, and



 
(c)
in or toward payment to the Secured Party of all interest remaining unpaid in
respect of the Obligations.



Subject to applicable law and the claims, if any, of other creditors of the
Debtor, any surplus will be paid to the Debtor.
 
 
9

--------------------------------------------------------------------------------

 


12. DEFICIENCY


12.1 If the amounts realized from the disposition of the Collateral are not
sufficient to pay and discharge the Obligations in full the Debtor will
immediately pay to the Secured Party the amount of such deficiency.


13. RIGHTS CUMULATIVE


13.1 All rights and remedies of the Secured Party set out in this Security
Agreement, the Act or existing otherwise at law are cumulative and concurrent
and no right or remedy contained herein or in the Act is intended to be
exclusive but each will be in addition to every other right or remedy continued
herein or in the Act or in any existing or future security agreement or now or
hereafter existing at law, in equity or by statute, or pursuant to any other
agreement between the Debtor and the Secured Party that may be in effect from
time to time.


14. LIABILITY OF SECURED PARTY


14.1 The Secured Party will not be responsible or liable for any debts
contracted by it, for damages to persons or property or for salaries or
non-fulfilment of contracts during any period when the Secured Party will manage
the Collateral upon entry, as herein provided, nor will the Secured Party be
liable to account as mortgagee in possession or for anything except actual
receipts or be liable for any loss on realization or for any default or omission
for which a mortgagee in possession may be liable.  The Secured Party will not
be bound to do, observe or perform or to see to the observance or performance by
the Debtor of any of the Obligations or covenants imposed upon the Debtor nor
will the Secured Party, in the case of securities, instruments or chattel paper,
be obliged to preserve rights against other persons, nor will the Secured Party
be obliged to keep any of the Collateral identifiable.  The Debtor hereby waives
any applicable provision of law permitted to be waived by it which imposes
higher or greater obligations upon the Secured Party than aforesaid.


15. APPOINTMENT OF ATTORNEY


15.1 The Debtor hereby irrevocably constitutes and appoints the Secured Party or
the Receiver, as the case may be, with full power of substitution, the true and
lawful attorney of the Debtor for and in the name of the Debtor to sign,
endorse, or execute under seal or otherwise any deeds, documents, transfers,
cheques, instruments, demands, assignments, assurances or consents that the
Debtor is obliged to sign, endorse or execute and generally to use the name of
the Debtor and to do all things as may be necessary or incidental to the
exercise of all or any of the powers conferred on the Secured Party or the
Receiver, as the case may be, pursuant to this Security Agreement.  The Debtor
hereby declares that the irrevocable power of attorney granted hereby, being
coupled with an interest, is given for valuable consideration.


16. ACCOUNTS


16.1 Notwithstanding any other provision of this Security Agreement, the Secured
Party may collect, realize, sell or otherwise deal with the Accounts or any part
thereof in such manner, upon such terms and  conditions and at such time or
times, whether before or after default, as may seem to it advisable, and without
notice to the Debtor, except in the case of disposition after default and then
subject to the provisions of Part V of the Act.  All monies or other forms of
payment received by the Debtor in payment of any or all of the Accounts will be
received and held by the Debtor in trust for the Secured Party, and in such
event, the Debtor, if in default under this Security Agreement, will immediately
forward such payment to the Secured Party without the necessity of the Secured
Party requesting or demanding same.
 
 
10

--------------------------------------------------------------------------------

 
 
17. APPROPRIATION OF PAYMENTS


17.1 Any and all payments made in respect of the Obligations from time to time
and monies realized from any security interests held therefor (including monies
collected in accordance with or realized on any enforcement of this Security
Agreement) may be applied to such part or parts of the Obligations as the
Secured Party may see fit and the Secured Party may at all times and from time
to time change any such appropriation as the Secured Party may see fit.


18. OBLIGATION TO ADVANCE


18.1 The preparation, execution, perfection or registration of this Security
Agreement or the advance of any money will not bind the Secured Party to make
any further advance or loan or further advance or loan, or extend any further
credit or renew any note or extend any time for payment of any indebtedness or
liability of the Debtor to the Secured Party.


19. WAIVER


19.1 The Secured Party may in writing from time to time and at any time waive in
whole or in part any right, benefit or default under any clause of this Security
Agreement but any such waiver of any right, benefit or default on any occasion
will be deemed not to be a waiver of any such right, benefit or default
thereafter, or of any other right, benefit or default, as the case may be,
present or future.


20. NOTICE


20.1 Notice may be given to either the Debtor or the Secured Party by sending it
through the post in prepaid mail or delivered to the party for whom it is
intended, at the address of such party provided herein or at such other address
as may be given in writing from time to time by such party to the other, and any
notice if posted will be deemed to have been received at the expiration of three
business days after posting, except in the case of a strike or lockout
preventing the regular delivery of mail, in which case notices will be delivered
personally or by courier, and if delivered, such notice will be deemed received
on delivery.


21. EXTENSIONS


21.1 The Secured Party may grant extensions of time and other indulgences, take
and give up security, accept compositions, compound, compromise, settle, grant
releases and discharges, refrain from perfecting or maintaining perfection of
security interests, and otherwise deal with the Debtor, account debtors of the
Debtor, sureties and others and with the Collateral and other security interests
as the Secured Party may see fit without prejudice to the liability of the
Debtor or the Secured Party's right to hold and realize on the security
constituted by this Security Agreement.


22. NO MERGER


22.1 This Security Agreement will not operate so as to create any merger or
discharge of any of the Obligations, or any assignment,  transfer, guarantee,
lien, contract, promissory note, bill of exchange or security interest of any
form held or which may hereafter be held by the Secured Party from the Debtor or
from any other person whomsoever.  The taking of a judgment with respect to any
of the Obligations will not operate as a merger of any of the covenants
contained in this Security Agreement.
 
 
11

--------------------------------------------------------------------------------

 


23. ASSIGNMENT


23.1 The Secured Party may, without further notice to the Debtor, at any time
assign, transfer or grant a security interest in this Security Agreement and the
security interests granted hereby.  The Debtor expressly agrees that the
assignee, transferee or secured party, as the case may be, will have all of the
Secured Party's rights and remedies under this Security Agreement and the Debtor
will not assert any defence, counterclaim, right of set-off or any other claim
which it now has or hereafter acquires against the Secured Party in any action
commenced by such assignee, transferee or secured party, as the case may be, and
will pay any or all of the Obligations to the assignee, transferee or secured
party, as the case may be, as such Obligations become due.


24. SATISFACTION AND DISCHARGE


24.1 Any partial payment or satisfaction of the Obligations, or the Debtor
ceasing to be indebted to the Secured Party, will be deemed not to be redemption
or discharge of this Security Agreement.  The Debtor will be entitled to a
release and discharge of this Security Agreement upon full payment and
satisfaction of all Obligations and upon written request by the Debtor and
payment to the Secured Party of all costs, charges, expense and legal fees and
disbursements (on a solicitor and his own client basis) incurred by the Secured
Party in connection with the Obligations and such release and discharge.


25. RISK


25.1 The Debtor will bear the sole risk of any loss, damage, destruction or
confiscation of or to the Collateral while in the Debtor's possession before or
after default hereunder.


26. INDEMNITY


26.1 The Debtor will indemnify and save the Secured Party harmless from any and
all costs, expenses, liabilities and damages which may be incurred by the
Secured Party in connection with the Collateral and the enforcement of its
rights hereunder, save only any costs, expenses, liabilities or damages
resulting from any gross neglect or willful misconduct by the Secured Party or
its servants or agents.


27. LIMITATION OF LIABILITY


27.1 The Secured Party will not be liable by reason of any entry into or taking
possession of any or all of the Collateral hereby charged, to account as
mortgagee in possession or for anything except actual receipts or to be liable
for any loss and realization or any act or omission for which a Secured Party in
possession might be liable.  The Debtor hereby releases and discharges the
Secured Party and the Receiver from every claim of every nature, whether
sounding in damages or not, which may arise on the part of or be caused by the
Debtor or any person claiming through or under the Debtor by reason or as a
result of anything done by the Secured Party or any successor or assign claiming
through or under the Secured Party or the Receiver under the provisions of this
Security Agreement unless such claim be the result of gross neglect or wilful
misconduct.


28. SECURITY IN ADDITION AND NOT IN SUBSTITUTION


28.1 This Security Agreement and the security interests created hereby are in
addition to and not in substitution for any other security or rights now or
hereafter held by the Secured Party for the performance of any of the
Obligations.
 
 
12

--------------------------------------------------------------------------------

 


29. FURTHER ASSURANCES


29.1 The Debtor will sign further and other documents and will do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable in order to give full effect to this Security
Agreement and every part hereof and to protect, preserve and perfect the
security interests hereby created.


30. ENUREMENT


30.1 This Security Agreement will enure to the benefit of the Secured Party and
its successors and assigns, and will be binding upon the respective heirs,
executors, personal representatives, successors and permitted assigns of the
Debtor.


31. INTERPRETATION


31.1 In this Security Agreement:


 
(a)
"Collateral" has the meaning set out in Clause 1 hereof and any reference to
Collateral will, unless the context otherwise requires, be deemed a reference to
Collateral as a whole or any part thereof,



 
(b)
"Debtor" and the personal pronoun "it" or "its" and any verb relating thereto
and used therewith will be read and construed as required by and in accordance
with the context in which such words are used depending upon whether the Debtor
is one or more individuals, corporations or partnerships and if more than one,
will apply and be binding upon each of them jointly and severally, and



 
(c)
"the Act" means the Personal Property Security Act of British Columbia and all
regulations thereunder as amended from time to time.



31.2 Words, phrases and expressions used herein that have been defined in the
Act will be interpreted in accordance with their respective meanings given in
the Act unless otherwise defined herein or unless the context otherwise
requires.


31.3 The invalidity or unenforceability of the whole or any part of any clause
of this Security Agreement will not affect the validity or enforceability of any
other clauses or the remainder of such clause and such invalid or unenforceable
clause or part thereof will be ineffective only to the extent of such invalidity
or unenforceability and will be severable without invalidating or otherwise
affecting the remaining provisions hereof.


31.4 The headings of the clauses of this Security Agreement have been inserted
for reference only and do not define, limit, alter or enlarge the meaning of any
provision of this Security Agreement.


31.5 This Security Agreement will be governed by the laws of British Columbia.


32. COPY OF AGREEMENT AND FINANCING STATEMENT


32.1 The Debtor hereby:


 
(a)
acknowledges receiving a copy of this Security Agreement, and



 
(b)
waives all rights to receive from the Secured Party a copy of any financing
statement, financing change statement or verification statement filed or
received at any time in respect of this Security Agreement.

 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Debtor has executed this Security Agreement this 17th day
of November, 2008.


Signed by the Authorized Signatory of Sinobiomed Inc. in the presence of:
 
Sinobiomed Inc. Per:
 
Witness Signature   /s/ Wong, Lai Yee
)
)
 

--------------------------------------------------------------------------------

 
Witness name and address:
 
Wong, Lai Yee
_______________________________________
_______________________________________
)
)
 
 
/s/ Lionel Choong

--------------------------------------------------------------------------------

Lionel Choong, CFO
     
Signed by the Authorized Signatory of Sinobiomed Inc. in the presence of:
 
Sinobiomed Inc. Per:
 
Witness Signature 
)
)
 

--------------------------------------------------------------------------------

 
Witness name and address:
_______________________________________
_______________________________________
_______________________________________
)
)
 
 
/s/ Philip Yu

--------------------------------------------------------------------------------

Philip Yu, Director



Signed by the Secured Party
 
/s/ Doug Smith

--------------------------------------------------------------------------------

R. Douglas Smith, Secured Party
   



Principal Address of Debtor


c/o Devlin Jensen, Suite 2550,
555 West Hastings Street
Vancouver, British Columbia, V6B 4N5
Canada


 
14

--------------------------------------------------------------------------------

 




SCHEDULE to GENERAL SECURITY AGREEMENT made by Debtor in favour of Secured Party
as of the 17th day of November, 2008.




OTHER CHARGES AND SECURITY INTERESTS


attached print out from the B.C. Personal Property Security Registry
dated …




































____
initial
 
 
15

--------------------------------------------------------------------------------

 